On January 24, 1964, the court rendered an opinion, 164 Ct. Cl. 197, holding that plaintiff <was entitled to recover and entered judgment to that effect directing that the amount of recovery be determined in further proceedings. Following the denial of plaintiff’s petition for a writ of certiorari on October 12, 1964, 379 U.S. 834, the trial commissioner of this court filed a memorandum report on March 8, 1965, recommending that in accordance with the opinion and order of the court, judgment be entered for plaintiff in the sum of $617.97, with interest according to law. On March 15, 1965, the court adopted the recommendation of the commissioner and judgment was entered for plaintiff in the sum of $617.97, together with interest as provided by law.